DETAILED ACTION
In response to remarks filed 30 October 2020
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 October 2020 has been entered.
Status of Claims
Claims 1, 5-9 and 11 are pending;
Claims 1, 7 and 11 are currently amended;
Claims 5, 6, 8, and 9 were previously presented;
Claims 2-4 and 10 are cancelled;
Claims 1, 5-9 and 11 are rejected herein.
Response to Arguments
Applicant’s arguments filed on 30 October 2020 have been fully considered but they are moot since a new reference is being used to reject the claims. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chateau et al (U.S. Patent No. 4,120,362).
As to Claim 11, Chateau discloses a method of converting an exploration well into a production well (Column 1, Lines 54-55), the method comprising: providing an exploration well assembly, the exploration well assembly comprising a foundation (#21), converting the exploration well assembly to a #24) onto the exploration well assembly; and connecting the support frame (#50) and/or subsea equipment adapter frame (#24) directly to the foundation (Figures 4 and 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chateau et al (U.S. Patent No. 4,120,362) in view of Berg (United States Patent Application Publication No. 2012/0138307).
As to Claim 1, Chateau discloses a subsea assembly comprising:
A foundation (#21), wherein the foundation is the foundation for a subsea well and an associated wellhead and wellhead equipment (#33 is aligned with a well, wellhead and wellhead equipment. Column 1, Lines 54-55);
A support device (#50); and a subsea equipment adapter frame (#24),
Wherein the foundation (#21), the support device (#50), and the subsea equipment adapter frame (#24) are separate modular components that can be installed or uninstalled separately,
Wherein the support device (#50) is a support frame for being received on the foundation (#21), and has a central opening to allow the support frame (#24) to be installed over wellhead equipment mounted on the wellhead,
Wherein the support frame (#50) is for transferring and distributing loads into the foundation (#21), and for being detachably fixed to the foundation, and
Wherein the subsea equipment adapter frame (#24) is adapted to be mounted on the support device (#50) and is for mounting subsea equipment (Figure 5).

As to Claim 5, Chateau as modified teaches the invention of Claim 2 (Refer to Claim 2 discussion). Chateau as modified also teaches wherein the foundation (#21) comprises connection points, wherein the connection points permit other components to be connected to the foundation and permit loads to transfer from the component connected to the connection points into the foundation (Figures 4 and 5).
As to Claim 6, Chateau as modified teaches the invention of Claim 5 (Refer to Claim 5 discussion). Chateau as modified also teaches wherein the one or more components connected to the connection points is the support device (#50) and/or the subsea equipment adapter frame (#24).
As to Claim 7, Chateau discloses a method of installing a subsea assembly, the subsea assembly comprising a foundation (#21) for a subsea well and associated wellhead and wellhead equipment (#33 is aligned with a well, wellhead and wellhead equipment. Column 1, Lines 54-55), a support device (#50) and a subsea equipment adapter frame (#24), the method comprising:
Installing the foundation (#21) on a seabed; and
Mounting the support device (#50) on the foundation after installing the foundation on the seabed; and
Mounting the subsea equipment adapter frame (#24) on the support device,
Wherein the support device (#50) is a support frame mounted on the foundation for transferring and distributing loads into the foundation and is detachably fixed to the foundation;
Wherein the support device (#50) has a central opening to allow it to be installed over wellhead equipment mounted on the wellhead (Figure 4), and
Wherein the subsea equipment adapter frame (#24) is for mounting subsea equipment thereon.
However, Chateau is silent about wherein the foundation is a suction anchor. Berg discloses a subsea assembly with a foundation that is suction anchor (#1). Chateau and Berg are analogous art because they are from the same field of endeavor (i.e. subsea assemblies). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide foundation #21 with a suction anchor at the bottom. The motivation would have been to safely secure the foundation in the seabed. Accordingly, Chateau as modified teaches wherein the foundation is a suction anchor.
As to Claim 8, Chateau as modified teaches the invention of Claim 7 (Refer to Claim 7 discussion). Chateau as modified also teaches wherein the foundation (#21), support device (#50) and subsea equipment adapter frame (#24) are separate modular components that can be installed or uninstalled separately.
As to Claim 9, Chateau as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Chateau as modified does not explicitly discloses wherein the support device is dismounted from the foundation and retrieved before the foundation is uninstalled from the seabed. However, it is common knowledge that to make the uninstallation of the foundation simpler and easier it is necessary to dismount the support device from the foundation before the foundation is uninstalled. Therefore, at the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to dismount and retrieve the support device from the foundation before the foundation is uninstalled from the seabed. The motivation would have been to make the uninstallation of the foundation simpler and easier. Accordingly, Chateau as modified teaches wherein the support device is dismounted from the foundation and retrieved before the foundation is uninstalled from the seabed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501.  The examiner can normally be reached on Monday through Friday: 8:30AM to 5:00PM AST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678